            Case 3:21-cv-01651-LB Document 13 Filed 08/16/21 Page 1 of 1




                                                                                                 August 13, 2021
                                                        S DISTRICT
                                                      TE           C
Via ECF                                             TA




                                                                                  O
                                                S




                                                                                   U
                                              ED
Magistrate Judge Laurel Beeler                                                                Order granting Voluntary




                                                                                    RT
                                                                 TE     D




                                          UNIT
US District Court – San Francisco                           GRAN
                                                                                              Dismissal with prejudice.




                                                                                      R NIA
                                                                     rel Beele
                                                                              r               The Clerk shall close the
                                           NO
RE:    S.M. et. al                                              au
                                                        Judge L
                                                                                              case.




                                                                                      FO
                                           RT
       3:21-cv-01651-LB




                                                                                   LI
                                              H
                                                   ER                                         Dated: 8/16/2021




                                                                                  A
                                                        N                         C
                                                                          F
                                                            D IS T IC T O
                                                                  R
Dear Magistrate Judge Beeler:

       I am writing to advise the court that the parties have settled all issues with San Leandro
Unified School District, including this case.

       By way of background, this complaint was filed on March 9, 2021 to enforce a settlement
agreement from 2017 that the defendants breached. The parties participated in two mediations on
March 10, 2021 and June 14, 2021. I was taken off work from June 17th to July 16th, however,
upon my return, the parties were able to reach agreement on all issues and the case was settled and
approved by the school board on August 10, 2021.

       At this time, I am requesting that the above-captioned matter be dismissed with prejudice.

                                      Very Truly Yours,

                                       /s/ LaJoyce L. Porter

                                      LaJoyce L. Porter
                                      Attorney at Law




                     1990 N. California Blvd, 8th Floor ♦ Walnut Creek, CA 94596
                              Phone (925) 464-1400 ♦ Fax (925) 464-1402
